Per Curiam.
The parties to this action seek review of the trial court’s order granting judgment for plaintiff for the purchase price of certain wild rice, allowing certain portions of the wild rice which defendant did not wish to purchase to be reclaimed by plaintiff, and denying plaintiff’s claim for storage costs on a portion of the wild rice purchased by defendant.1
Plaintiff purports to cross-appeal from the trial court’s findings of fact, conclusions of law, and order for judgment and from the trial court’s order denying its alternative motion for amended findings of fact, conclusions of law, and order for judgment or for a new trial. However, the trial court treated this motion by plaintiff merely as a motion for an order for amended findings of fact, conclusions of law, and order for judgment, and the court denied the same. Therefore, plaintiff is not before this court except as a respondent to defendant’s appeal.
Notwithstanding these procedural defects, we elect for the sake of expedience to exercise our discretionary powers to review the questions raised inasmuch as appeal was proper from a portion of one of the orders.
A detailed statement of the facts is not necessary. Defendants, in their brief, precisely stated the issue before this court when they wrote: “* * * The essential issue in this case is one of fact. Once the facts are determined as either sustained by the evidence or not, the legal questions are academic.”
We have carefully examined the record and proceedings in this matter and find that all of the orders of the trial court from which the parties purport to appeal are based upon adequate evidence in the record and are not clearly erroneous. Rule 52.01, Rules of Civil Procedure; State, by Head, v. Paulson, 290 Minn. 371, 188 N. W. 2d 424 (1971).
Affirmed.

 Defendants purport to appeal from the trial court’s findings of fact, conclusions of law, and order for judgment and from the trial court’s order denying their alternative motion for amended findings of fact, conclusions of law, and order for judgment or for a new trial. Only that portion of the latter order denying a new trial is appealable.